DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Psota, et al. [US 20150073929].
Claim 1:	Psota teach a computer-implemented method comprising: 
deploying, within a multi-tenant service provider network, one or more object storage locations for an account associated with a user; [Psota: para 0024; methods and systems, include: using a computer implemented facility to collect and store a plurality of records of transactions among a plurality of buyers and a plurality of suppliers; aggregating the transactions; associating the transactions with entities; and associating an entity type with at least one of the entities. Associating an entity based on machine learning of entity types from customs transactional data records. See also para 0046-0047, 0062, 00235; additional examples of storage locations for account with a user] 
deploying, within the multi-tenant service provider, a machine learning (ML) orchestrator associated with the account; [Psota: para 0024; Associating an entity may alternatively be based on machine learning of entity types from customs transactional data records]
responsive to detecting, by the ML orchestrator, that a training dataset has been stored at the object storage location [Psota: para 0044, 0054-0055; training dataset detected to be at object storage location, where storage location is not specified. Thus, per broadest reasonable interpretation (BRI), training dataset stored at storage location suggest a data record that may be stored at the user, shipper, consignee, or any party per se. As such, upon the data record can be used (e.g. for association, merging, utilized, etc.) reads on detecting dataset is stored at a storage location. Also para 0046-0047, 0062; shows various storage locations, such as parent entity and child entity or party], automatically initiating a plurality of ML training jobs [Psota: para 0050, 00108], using at least the training dataset and a ML training service of the service provider network, to generate a plurality of ML models; [Psota: 00172; customs transaction data can be mined to automatically build training data for vertical classification]
deploying at least one of the plurality of ML models via a ML hosting service of the service provider network; [Psota: para 00174; data may be cleansed by a variety of automatic cleaning or manual cleaning processes, such as by automatically assigning a product category to data records associated with a supplier, based on pattern matching or similar techniques, such as machine learning techniques, as well as undertaking steps of anti-aliasing, assigning a caliber rating to the buyer]
utilizing the at least one of the plurality of ML models to generate one or more inferences; and [Psota: para 00126; data merging facility may allow automatic merging of transaction records described above under a single entity based on the inference made on grounds of similarity of data. See also para 00195]
storing the one or more inferences at the one or more object storage locations. [Psota: para 00174; Data may be collected from a variety of sources, such as customs data from databases]
Claim 2:  See Psota: para 0046-0047, 00174; discussing the computer-implemented method of claim 1, further comprising: detecting that a testing dataset has been stored at the object storage location; and detecting that a configuration file has been stored at the object storage location, wherein the initiating of the plurality of ML training jobs is further based at least in part on the testing dataset and values of the configuration file.
Claim 3:  See Psota: para 00106, 00126; discussing the computer-implemented method of claim 1, further comprising: detecting that an inference dataset has been stored at the object storage location, wherein the inference dataset includes one or more samples, and wherein the utilizing the at least one of the plurality of ML models to generate the one or more inferences is based on providing the one or more samples as input to the at least one of the plurality of ML models; and transmitting the one or more inferences to a computing device outside of the service provider network.
Claim 4:	Psota teach a computer-implemented method comprising: 
detecting, by a machine learning (ML) orchestrator within a service provider network [Psota: para 0024; Associating an entity may alternatively be based on machine learning of entity types from customs transactional data records], that a training dataset has been stored at a storage location associated with a user of the service provider network; [Psota: para 0044, 0054-0055; training dataset detected to be at object storage location, where storage location is not specified. Thus, per broadest reasonable interpretation (BRI), training dataset stored at storage location suggest a data record that may be stored at the user, shipper, consignee, or any party per se. As such, upon the data record can be used (e.g. for association, merging, utilized, etc.) reads on detecting dataset is stored at a storage location. Also para 0046-0047, 0062; shows various storage locations, such as parent entity and child entity or party] 
determining a target variable to infer based on the training dataset; [Psota: para 00110, 00175]
initiating a plurality of ML training jobs [Psota: para 0050, 00108], using at least the training dataset, to generate a plurality of ML models; and [Psota: 00172; customs transaction data can be mined to automatically build training data for vertical classification] 
providing at least one of the plurality of ML models to the user. [Psota: para 00166-00167] 
Claim 5:  See Psota: para 0046-0047, 00174; discussing the computer-implemented method of claim 4, further comprising: receiving, at the service provider network from a client device of the user, a request to enable code-free automated machine learning; creating the storage location within a storage service of the service provider network; and deploying the ML orchestrator within the service provider network.
Claim 6:  See Psota: para 0046-0047, 0062; discussing the computer-implemented method of claim 5, wherein: the storage location is an object store for an account of the user; and the ML orchestrator is deployed as a function provided by an on-demand code execution service of the service provider network.
Claim 7:  See Psota: para 00172-00174; discussing the computer-implemented method of claim 6, wherein: detecting that the training dataset has been stored at the storage location comprises receiving, by the on-demand code execution service, an event message originated by the storage service or a monitoring service upon the training dataset being written to the storage location; and initiating the plurality of ML training jobs comprises transmitting one or more commands to an ML service of the service provider network to perform an AutoML exploration job, the one or more commands including an identifier of the storage location or the training dataset.
Claim 8:  See Psota: para 00106, 00172; discussing the computer-implemented method of claim 4, further comprising: detecting, by the ML orchestrator, that a testing dataset has been stored at the storage location, the testing dataset including one or more samples, wherein the plurality of ML training jobs further utilize the testing dataset.
Claim 9:  See Psota: para 00110, 00172; discussing the computer-implemented method of claim 4, further comprising: detecting, by the ML orchestrator, that a configuration file has been stored at the storage location, the configuration file including one or more configuration values specified by the user, wherein the initiating of the plurality of ML training jobs further is based on the one or more configuration values specified by the user.
Claim 10:  See Psota: para 00174; discussing the computer-implemented method of claim 4, further comprising: in response to detecting, by the ML orchestrator, that an inference dataset file has been stored at the storage location, automatically utilizing at least one of the plurality of ML models to generate one or more inferences, the utilizing comprising sending one or more samples from the inference dataset file to an endpoint associated with the at least one ML model; and transmitting the one or more inferences to a client device of the user or storing the one or more inferences at the storage location. [Psota: para 00126, 00195]
Claim 11:  See Psota: para 0040, 0046-0048; discussing the computer-implemented method of claim 4, further comprising: transmitting a message to an ML service of the service provider network to host the one or more ML models; and receiving, from the ML hosting service, an identifier of an endpoint associated with the one or more ML models; and utilizing at least one of the plurality of ML models to generate one or more inferences, the utilizing comprising sending one or more inference requests to the endpoint. [Psota: para 00126, 00195]
Claim 12:  See Psota: para 00172-00174; discussing the computer-implemented method of claim 4, further comprising: detecting, by the ML orchestrator, a change to the training dataset resulting in a modified training dataset, wherein the change comprises at least one of an addition of one or more samples, a removal of one or more samples, or a modification of values of one or more samples; and causing a retraining of at least the one or more ML models based on the modified training dataset.
Claim 13:  See Psota: para 00172, 00174; discussing the computer-implemented method of claim 4, further comprising: obtaining, by the ML orchestrator, an identifier of an AutoML system, wherein the identifier was specified by the user, and wherein the AutoML system comprises an AutoML library or an AutoML service provided within the service provider network, wherein the initiating of the plurality of ML training jobs comprises utilizing, from multiple candidate AutoML systems, the AutoML system associated with the identifier.
Claim 14:  See Psota: para 00148, 00174; discussing the computer-implemented method of claim 4, further comprising: providing, to a computing device of the user, data for one or more user interfaces, the one or more user interfaces identifying the plurality of models and a plurality of intermediate training results corresponding to the plurality of models, wherein the one or more user interfaces allow the user to download the plurality of models and receiving a message originated by the computing device to download the at least one of the plurality of ML models, wherein the providing the at least one of the plurality of ML models to the user comprising transmitting the at least one of the plurality of ML models to the computing device.
Claim 15:  See Psota: para 00106, 00172; discussing the computer-implemented method of claim 4, further comprising: determining that the training dataset includes one or more unlabeled samples; sending the one or more unlabeled samples to a data labeling service of the service provider network, wherein the data labeling service utilizes manual labeling or machine learning based labeling to generate one or more labels for the one or more unlabeled samples; and obtaining the one or more labels, wherein initiating the plurality of ML training jobs uses the training dataset and the one or more labels.
Claim 16:  See Psota: para 00108, 00172; discussing the computer-implemented method of claim 4, wherein the plurality of ML model training jobs run at least partially in parallel in that at least two of the plurality of ML model training jobs are actively trained at a same point in time by at least two different compute instances.
Claim 17:  See Psota: para 00172-00174; discussing the computer-implemented method of claim 4, further comprising: receiving a request message originated by a computing device of the user to deploy a ML pipeline corresponding to the one or more ML models; causing a model hosting system of the service provider network to deploy the ML pipeline behind an endpoint; and transmitting an identifier of the endpoint to the computing device or to the storage location.
Claim 18:	Psota teach a system comprising: 
a storage service implemented by a first one or more electronic devices of a provider network [Psota: para 00152], the storage service to provide an object storage location [Psota: para 0044, 0054-0055; training dataset detected to be at object storage location, where storage location is not specified. Thus, per broadest reasonable interpretation (BRI), training dataset stored at storage location suggest a data record that may be stored at the user, shipper, consignee, or any party per se. As such, upon the data record can be used (e.g. for association, merging, utilized, etc.) reads on detecting dataset is stored at a storage location. Also para 0046-0047, 0062; shows various storage locations, such as parent entity and child entity or party], to receive a dataset transmitted on behalf of a user, to store the dataset to the object storage location [Psota: para 0024-0025; Associating an entity may alternatively be based on machine learning of entity types from customs transactional data records], and to send a notification to a machine learning (ML) orchestrator of the existence of the dataset; and [Psota: para 0040] 
the ML orchestrator implemented by a second one or more electronic devices of the provider network, the ML orchestrator including instructions that upon execution cause the ML orchestrator to: [Psota: para 00152, 00229]
detect, based on receipt of the notification, that the training dataset has been stored at the object storage location; [Psota: para 0043, 00174; using a computer implemented facility to collect and store a plurality of aggregated customs transactions; associating the transactions with a supplier; and using the aggregated transactions to inform a rating of the supplier based at least in part on analysis of the aggregated transactions]
initiate a plurality of ML training jobs [Psota: para 0050, 00108], using at least the training dataset, to generate a plurality of ML models; and [Psota: 00172; customs transaction data can be mined to automatically build training data for vertical classification] 
provide at least one of the plurality of ML models to the user. [Psota: para 00166-00167]
Claim 19:  See Psota: para 0050, 00172; discussing the system of claim 18, further comprising a ML training system implemented by a third one or more electronic devices of the provider network, the ML training system comprising instructions that upon execution by the third one or more electronic devices cause the ML training system to perform the plurality of ML training jobs.
Claim 20:  See Psota: para 00108, 00166-00167; discussing the system of claim 19, wherein the plurality of ML training jobs include at least partially training a first ML model according to a first ML algorithm type and at least partially training a second ML model according to a second ML algorithm type, wherein the first ML algorithm type is different than the second ML algorithm type.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435